Citation Nr: 0910130	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  02-19 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for emphysema due to 
exposure to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1977 to 
May 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.

This matter was previously before the Board in August 2004 
and was remanded for further development.  It has now 
returned to the Board for further appellate consideration. 


FINDING OF FACT

The probative competent clinical evidence of record does not 
relate any current respiratory disability, to include 
bronchial asthma or emphysema, to service or to any incident 
therein, to include asbestos exposure.


CONCLUSION OF LAW

Service connection for a respiratory condition, to include 
bronchial asthma or emphysema, as related to asbestos 
exposure is not warranted.  See 38 U.S.C.A.
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, and 3.326(a) (2008).  



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

VA satisfied its duty to notify as to the claim by means of 
August 2004 and December 2007 correspondence to the Veteran.  
The letters informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The Veteran was also asked to submit 
pertinent evidence and/or information in his possession to 
the RO.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because 
complete VCAA notice in this case was not completed prior to 
the initial AOJ adjudication denying the claim, the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice was harmless error.  Although complete notice was 
provided to the appellant after the initial adjudication, the 
claim was readjudicated thereafter, and the appellant 
therefore, has not been prejudiced.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.

The VCAA letters to the Veteran did not include notice that a 
disability rating and effective date would be assigned in the 
event of award of the benefits sought; thus the VCAA notice 
was deficient.  Information regarding a disability rating and 
effective date was provided to the Veteran in a July 2008 
Supplemental Statement of the Case (SSOC).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) stated that all VCAA notice errors are presumed 
prejudicial and require reversal unless the VA can show that 
the error did not affect the essential fairness of the 
adjudication.  To do this, the VA must show that the purpose 
of the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or 
(3) that a benefit could not have been awarded as a matter of 
law.  

Here, the Board finds that any defects with regard to the 
VCAA notice were harmless error.  Because the Veteran's claim 
for service connection is denied in the present decision, no 
disability rating or effective date will be assigned; 
therefore, VA's failure to provide notice as to the 
assignment of a disability rating and/or effective date prior 
to the initial adjudication has no adverse impact on the 
veteran.  A remand for compliance with Dingess/Hartman is not 
necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs), service 
records, and reports of post-service private and VA 
examination records.  Additionally, the claims file contains 
the Veteran's statements in support of his claim, and the 
statement of his spouse.  The Board has carefully reviewed 
these statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.

The Board notes that the Veteran was afforded the opportunity 
for numerous VA examinations between 2005 and 2008.  The 
evidence of record indicates that the Veteran failed to show 
up for, or cancelled, at least eight VA examinations for a 
variety of reasons.  While the Veteran had good cause for one 
of the appointments, the evidence of record does not indicate 
good cause for failure to attend the others.

VA regulations provide that when a claimant, without good 
cause, fails to report for a scheduled examination given in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, or the death of an immediate 
family member.  38 C.F.R. § 3.655(b) (2008).  In 2008 
correspondence to his U.S. Senator, the Veteran stated that 
he would not be able to attend the most recently scheduled VA 
examination appointment, scheduled for June 30, 2008, due to 
another medical appointment scheduled for that same day.  The 
Veteran also noted that it was difficult for him to travel to 
the VA appointment due to its distance from his home.  
Although the Board is sympathetic to the Veteran's situation, 
the Board finds that this is not good cause under 38 C.F.R. § 
3.655(b).  There is no indication in the record that the 
Veteran contacted VA prior to the examination date to either 
reschedule the examination or otherwise inform VA of his 
inability to attend the scheduled examination.  While VA has 
a duty to assist the veteran in substantiating his claim, 
that duty is not a one-way street.  Woods v. Gober, 14 Vet. 
App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 
449, 452 (2000) (veteran cannot passively wait for help from 
VA).  In light of the foregoing and with consideration of the 
Veteran's prior history of failing to report for VA 
examination, the Board finds that any further attempts to 
schedule an examination be futile.  Accordingly, the Board 
will proceed to adjudicate the case based on the evidence of 
record. 

The Veteran has indicated that he was medically evaluated in 
2001 to determine Social Security eligibility for a seizure 
rated organic mental disease.  The record does not reflect 
that VA sought to obtain any Social Security Administration 
(SSA) documents.  He has not alleged that he was evaluated 
for any asbestos related disability or respiratory 
disability.  Thus, the Board finds that VA did not have a 
duty to obtain SSA documents, as any such records would not 
have a bearing on the Veteran's claim for emphysema caused by 
exposure to asbestos.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  



Legal criteria

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty." 38 U.S.C. §§ 1110 
(wartime service), 1131 (peacetime service).  To establish a 
right to compensation for a present disability, a veteran 
must show: "(1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   Holton v. 
Shinseki, No. 2008-7081 (Fed. Cir. Mar. 5, 2009).

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d).

In Robinson v. Shinseki, the Court held that, in some cases, 
lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular 
case is a question of fact to be decided by the Board in the 
first instance. The Court set forth a two-step analysis to 
evaluate the competency of lay evidence.  First, Board must 
first determine whether the disability is the type of injury 
for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record-including, if the Board so chooses, the fact that the 
Veteran has not provided any in-service record documenting 
his claimed injury -to determine whether to grant service 
connection.  Robinson v. Shinseki, 2008-7096 (Fed. Cir, March 
3, 2009).

The Board notes there are no laws or regulations specifically 
dealing with asbestos and service connection.  However, the 
VA Adjudication Procedure Manual, M21-1 MR, and opinions of 
the Court and General Counsel provide guidance in 
adjudicating these claims.

In 1988, VA issued a circular on asbestos-related diseases 
providing guidelines for considering asbestos compensation 
claims.  See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular since have been included in VA 
Adjudication Procedure Manual, M21-1 MR, part VI, Subpart ii, 
Chapter 2, Section C (December 13, 2005).

In this regard, the M21-1 MR provides the following non-
exclusive list of asbestos-related diseases/abnormalities: 
asbestosis, interstitial pulmonary fibrosis, tumors, 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, bronchial cancer, cancer 
of the larynx, cancer of the pharynx, cancer of the 
urogenital system (except the prostate), and cancers of the 
gastrointestinal tract. See M21-1 MR, part VI, Subpart ii, 
Chapter 2, Section C, 9 (b).

The M21-1 MR also provides the following non-exclusive list 
of occupations that have higher incidents of asbestos 
exposure: mining, milling, work in shipyards, insulation 
work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, and manufacture and 
installation of roofing and flooring materials, asbestos 
cement sheet and pipe products, and military equipment.  See 
M21-1 MR, part VI, Subpart ii, Chapter 2, Section C, 9 (f).

The Board notes that the M21-1 MR provides that a clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  Symptoms 
and signs include dyspnea on exertion, end-respiratory rales 
over the lower lobes, compensatory emphysema, clubbing of the 
fingers at late stages, and pulmonary function impairment and 
cor pulmonale that can be demonstrated by instrumental 
methods.  See M21-1 MR, part VI, Subpart ii, Chapter 2, 
Section C, 9 (e). 


Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The Veteran is seeking service connection for emphysema due 
to in-service exposure to asbestos.  The Veteran avers 
several occasions when he came may have come in contact with 
asbestos.  First, he contends that he had duty in a boiler 
room while in boot camp at Great Lakes Naval Training Center.  
Second, he contends that while at Diego Garcia Island he did 
some construction work involving asbestos. Third, he contends 
that he worked on the USS Stein for approximately one month, 
wherein his duties included wrapping pipes with asbestos.  
Fourth, he contends that while assigned to the USS Ouelett, 
he wrapped ducts with asbestos, and that there were asbestos 
pipes directly above the bunk in which he slept.  See January 
2003 DRO Conference Report.  Fifth, he contends that while 
working on ships as a Boatswain's mate, he scraped and 
painted.  See Veteran's statement dated August 2001. 

In cases where a Veteran is seeking service connection for 
any disability, due consideration shall be given to the 
places, types, and circumstances of such Veteran's service as 
shown by such Veteran's service record, the official history 
of each organization in which such Veteran served, such 
Veteran's medical records, and all pertinent medial and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The evidence of record indicates that the Veteran was in 
recruit training from October 31, 1977 until January 24, 1978 
at Great Lakes Naval Training Center.  
On January 30, 1978, the Veteran was medically recommended 
for 48 hours bed rest due to bronchitis.  On his first day of 
duty in the Philippines, 7 February, 1978, he reported to the 
health clinic and complained of difficulty breathing on the 
flight, nervousness, and not being able to cope with the 
pressures of Navy life.  He was absent without authorization 
from February 13 until February 16, 1978.  On February 23, 
1978, he again reported to a clinic, and was diagnosed with 
"no bronchitis, probably allergic rhinitis with post nasal 
drip."  The record also reflects an indication that the 
Veteran may have been attempting to avoid duty.  A March 15, 
1978 service record indicates that the Veteran damaged a SEA 
(Southeast Asia) hut in Diego Garcia out of frustration, 
refused to work aboard the Ouelett, and was transferred from 
the Ouelett due to concerns that he might damage shipboard 
equipment.  There is no competent evidence of record that he 
worked on the USS Stein for approximately one month.  

From March 16 to March 21, 1978, the Veteran was at Subic Bay 
Naval Base for treatment.  On March 22, 1978, he arrived at 
Treasure Island, San Francisco, California, where he was 
absent without authorization from April 18 to April 26 1978.  
He remained at Treasure Island until his discharge from the 
Navy on May 16, 1978.  

A 2001 National Personnel Records Center (NPRC) record 
indicates that there is no way of determining to what extent 
the Veteran was exposed to asbestos during his Naval service.  
General Specifications for Ships during the Veteran's period 
of service required heated surfaces to be covered with an 
insulating material and it is highly probable that asbestos 
products were used in piping, flanges, valves, fittings, 
machinery, boilers, evaporators, and heaters; however, the 
Veteran's probability of exposure to asbestos was listed as 
minimal.  A positive statement that the Veteran was or was 
not exposed could not be made.

As indicated above, while it is possible that the Veteran was 
exposed to asbestos during service, his exposure would have 
been minimal.  As noted above, in order to warrant service 
connection, there must be evidence of a current disability 
causally connected to the Veteran's active military service.  
There is no competent medical evidence that his current 
disabilities are etiologically related to any in-service 
asbestos exposure.  

Post service medical records show treatment for various 
respiratory disorders.  For example, a September 1995 
emergency department record indicates that the Veteran was 
diagnosed with asthmatic bronchitis.  Likewise, an April 2001 
private medical record indicates that the Veteran has 
inspiratory wheeze on his lungs bilaterally due to emphysema.  
A subsequent May 2001 letter from the same private doctor to 
the U.S. Department of Education indicates that the Veteran 
has emphysema which flares up at times.  Private medical 
records from 2005 also indicate a diagnosis of asthma.  A 
December 2005 VA examination report indicates no rales, 
rhonic, or wheezing were heard upon clinical examination; 
however, X rays reflected chronic bronchitis changes with no 
acute cardiopulmonary abnormalities.  

None of the above mentioned records indicate asbestos 
exposure, or the Veteran's active service, as a possible 
etiology of the Veteran's disability.  On the contrary, a VA 
physician examined the Veteran in October 2007, diagnosed him 
bronchial, and opined that asbestos is not the likely cause 
of any of the Veteran's symptoms.  Furthermore, asbestos 
related disability was not supported clinically.  According 
to the report, the absence of crackles on examination 
indicates that advanced pulmonary fibrosis due to asbestosis 
was not likely.  The examiner noted that asbestosis does not 
cause emphysema and that contribution of the Veteran's 
smoking to his symptoms is likely.  The examiner also noted 
that pulmonary function test data, and chest imaging, 
especially a CT scan, would further help in analyzing the 
Veteran's symptoms.  Finally, the examiner noted that whether 
the Veteran has X-ray evidence of asbestos exposure and early 
features of asbestosis (causing pulmonary fibrosis) can only 
be determined if a chest X-ray or CT is available.  As noted 
above, the Veteran failed to report for further testing.

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2008). Currently, there is no credible evidence of record 
that the Veteran has a current disability related to exposure 
to asbestos or a current lung or respiratory disability 
related to his active military service.  The only evidence 
that the Veteran has presented linking a current respiratory 
disability to service is his own assertion.  While the 
Veteran is competent to reopen his symptoms, he is not 
competent to link his current disability to any in-service 
asbestos exposure.  See Robinson.  In this regard, lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

It is true that lay statements, such as those by the veteran 
may be competent to support claims for service connection by 
supporting the occurrence of lay- observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 
3.303(a); Jandreau; Buchanan, supra.  In the instant case, 
however, the evidence of record does not demonstrate that the 
veteran, who is competent to comment on his duties during 
service and his post-service symptoms, has the requisite 
expertise to render a medical diagnosis or to comment on a 
question of medical causation or aggravation.  Accordingly, 
the without competent evidence of a nexus between a current 
respiratory disability and the Veteran's active military 
service, his claim must fail.

Although the Board is sympathetic to the Veteran's health 
difficulties, the fact remains that the competent medical 
evidence of record does not link his current bronchial 
asthma, or any other lung disability, to his active duty 
service, to include asbestos exposure.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for emphysema as a result of exposure 
to asbestos must be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for emphysema due to 
exposure to asbestos is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


